DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 01/04/2021.  Claims 2-14 are pending.  Claim 1 has been canceled.  Claim 2 is written in independent form.

Specification
The disclosure is objected to because of the following informalities:
This disclosure is replete with idiomatic and grammatical errors.
Appropriate correction is required.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
Claim 2 recites the limitation “the package box configured to be docked with the drone, being delivered, and separated from the drone together with the package at the user designated location”.  The word “being” makes this claim confusing.  The claim appears to say the package box configured to be docked, the package box configured to be being delivered, and the package box configured to be separated.  Therefore, “‘be being’ delivered” does not make sense.  It appears that . Appropriate correction is required.
Claim 10 recites the limitation “capturing image.”  Without designating “an image” or “images” how should the claim be interpreted?  Does the claim require “an image” or does it requiring “images?”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations “the sender” and “the receiver” and “the guidance” and “the functional blocks of the package box.”  There is insufficient antecedent basis for these limitations in the claim.
Additionally, claims 3-14
Claim 5 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the communication and, accordingly, the identification/description is indefinite.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitations “the captured image.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-4, 8, and 10-13(a)(1) as being anticipated by Burgess et al., U.S. Patent 9,174,733 B1 (hereinafter called Burgess).
Regarding claim 2, Burgess teaches a drone delivery system comprising:
a.	a drone (See e.g., FIGS. 1A-1C element 100) configured to deliver a package box (See e.g., FIGS. 1A-1C elements 106 and 108, together teach a package box) loaded with a package therein (See e.g., column 6 lines 4-7; column 18 lines 46-50; column 19 lines 4-6, where a reusable or disposable container, house one or more items being delivered using the UAV, and a container includes medical-support support devices and other items teach loaded with a package therein) to a user designated location aerially (See e.g., FIGS. 1A-1C DELIVERY LOCATION); and
b.	the package box configured to be docked with the drone, being delivered, (See e.g., FIG. 1A-1B elements 106 and 108), and separated from the drone together with the package at the user designated location (See e.g., column 19 lines 58-62, “Upon determining that an emergency situation has occurred, the control system can responsively use the emergency-release mechanism to release the payload 108 and … the payload-release device 106 (e.g., by severing the tether 102).” [emphasis Examiner’s]),
wherein the drone comprises:
c.	a drone control unit (See e.g., FIG. 7 element 718) configured to control functional blocks within the drone,
d.	a drone communication unit (See e.g., FIG. 7 element 710) configured to perform communication between the drone and the package box,
e.	a drone flight unit (See e.g., FIG. 7 elements 715, 718, & 722) configured to control at least any one of a route, … (See e.g., column 17 lines 53-58; column 32 lines 48-53, “The control system may be configured to autonomously navigate the UAV 100 toward a specified destination. For example, the control system may determine a set of flight-command instructions a route to the specified destination.” [emphasis Examiner’s]), and
f.	a drone power unit (See e.g., FIG. 7 element 724) configured to provide power for the functional blocks within the drone,
wherein the standard box comprises:
(NOTE:  In the following remaining limitations in this claim, when referring to the standard box, the standard box is as recited in, e.g., column 19 lines 43-67 hereinabove, where, in severing the tether 102 to release the payload and the payload-release device, due to a failed deployment of the payload, the payload and the payload-release device remain coupled as one device, so whatever is part of the payload-release device is now also part of the payload and vice versa.)
g.	an empty space (See e.g., column 18 lines 46-48, “… the standardized features of the payload 108 may be integrated in a … reusable or disposable container, …” Where a reusable or disposable container teaches an empty space) configured to load the package therein (See e.g., column 18 lines 46-50, “… the standardized features of the payload 108 may be integrated in a packaging module (e.g., a reusable or disposable container), and the packaging module may house (or be fastened to) one or more items that are being delivered using the UAV 100.” Where the a reusable or disposable container house one or more items being delivered using the UAV teaches load the package therein),
h.	a package box communication unit (See e.g., FIG. 1D element 128) configured to perform a communication between the package box and the drone,
i.	a package box storage unit (See e.g., FIG. 1D element 122) configured to store at least one of … information relating to the package … (See e.g., column 18 line 55-column 19 line 3, where an identifying element to facilitate recognition of the configured to store at least one of … information relating to the package) and
j.	a package box power unit (See e.g., FIG. 1D element 132) configured to provide power for the functional blocks of the package box.
Regarding claim 3, Burgess wherein the communication, between the drone and the package box, includes a docket control signal for a docking between the drone and the package box (See e.g., column 18 lines 26-31, where monitoring information from sensors and detecting the payload is within a particular distance of the ground teach the instant claim limitations).
Regarding claim 4, Burgess teaches wherein the communication between the drone and the package box includes at least any one of … information relating to the package (See e.g., column 18 line 55-column 19 line 3, where the interaction between the identifying element, the database, and the systems teach the instant claim limitation), … .
Regarding claim 8, Burgess teaches the package box further comprising:
a door driver configured to open or close the package box door (See e.g., FIGS. 1A, 1B, & 1D; column 16 line 53-67; column 19 lines 43-67, where the bottom or other enclosing surface than can be opened teaches a door, and permanent magnets, paramagnetic materials, and electromagnets that respond to inputs to open the bottom or other enclosing surface teaches a door driver, and the references in their entirety teach the instant claim limitation).
Regarding claim 10, Burgess teaches the package box further comprising:
(See e.g., FIGS. 1A, 1B, & 1D; column 13 lines 60-61; column 19 lines 43-67, “… a camera mounted on the payload-release device 106.”  And, as recited and discussed in the rejection of claim 7 hereinabove, regarding the payload-release device and the payload being a single unit, the references in their entirety teach the instant claim limitation) for capturing image.
Regarding claim 11, Burgess teaches wherein the package box sends the captured image to the drone through the package box communication unit (See e.g., FIGS. 1A, 1B, & 1D element 128; column 11 lines 33-58; column 19 lines 43-67, “The reflective surfaces 142 and/or emitters 144 can then be detected using an imaging system on the UAV 100 that is arranged to capture a field of view including the payload-release device 106 while the payload-release device 106 is suspended from the UAV 100 via the tether 102. The imaging system on the UAV 100 can capture an image of the suspended payload-release device 106. The image can then be used to identify a current location of the payload-release device 106 with respect to the field of view of the imaging system.”).
Regarding claim 12, Burgess teaches the package box further comprising:
a wireless charger to charge a power of the package box wirelessly (See e.g., FIGS. 1A, 1B, & 1D; column 10 lines 1-2; column 19 lines 43-67, “… the payload-release device 106 may be charged wirelessly.”).
Regarding claim 13, Burgess teaches the package box further comprising:
a sensing unit (See e.g., FIG. 1D element 150) which includes at least any one of a proximity sensor (See e.g., column 13 line 66, “… Other sensors may include proximity sensors …”), …



Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 USC § 103 as being unpatentable over Burgess, and further in view of Gillen et al., U.S. Patent Application Publication 2020/0012998 A1 (hereinafter called Gillen).
Regarding claim 5, Burgess teaches wherein the communication between the drone and the package box includes at least any one of … an address of the receiver, … (See e.g., column 18 lines 55-67, “… a database may associate the identifying element with … delivery destination, …”).
And, although Burgess teaches the UAV communication systems are configured for using Bluetooth, WiFi, and NFC (See e.g., columns 35 and 36 section D.), Burgess does not expressly teach the communication between the drone and the package box … is at least one of the Bluetooth, WIFI, NFC, Internet of Things (IOT).
(See e.g., ¶ [0125], where the carrier transmitter device 914 communicating using NFC, Bluetooth, and/or Wi-Fi teaches the communication between the drone and the package box … is at least one of the Bluetooth, WIFI, NFC, …).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Burgess and Gillen before him, before the effective filing date of the claimed invention, to modify the invention of Burgess to include the communication between the drone and the package box … is at least one of the Bluetooth, WIFI, NFC, Internet of Things (IOT), as taught in the analogous art of Gillen to achieve the predictable result of communicating relevant information to customers in a timely and easy to use manner, as disclosed in Gillen (See e.g., ¶ [0002]).
Regarding claim 6, Burgess teaches the package box further comprising:
an input unit configured to input information, … to the package box by a customer (See e.g., column 16 lines 64-67, … the payload 108 may also include magnetic features, which may … be activated … in response to an input, …”).
But Burgess does not teach an input unit configured to input information, such as a size and a weight information of the package.
However, Gillen teaches an input unit configured to input information, such as a size and a weight information of the package (See e.g., ¶s [0080]-[0081], which teaches input information comprise details about the item/shipment itself, i.e., length, width, height, and weight (e.g., pounds, grams, etc.) generated by a user).
(See e.g., ¶ [0083]).


Claims 7 and 9 is/are rejected under 35 USC § 103 as being unpatentable over Burgess, and further in view of Jansen et al., U.S. Patent Application Publication 2017/0287244 A1 (hereinafter called Jansen).
Regarding claim 7, Burgess teaches the package box further comprising:
a display unit (See e.g., FIGS. 1A, 1B, & 1D; column 10 lines 57-59; column 19 lines 43-67, “… a display panel of emissive or transmissive elements on which scrolling text messages or pictures can be rendered.”).
But Burgess does not teach a display unit, which has a touch pad function.
However, Jansen teaches a display unit, which has a touch pad function (See e.g., FIG. 2; ¶ [0121]).
Thus it would have been obvious to a person of ordinary skill in the art, having the prior art of Burgess and Jansen before him, before the effective filing date of the claimed invention, to modify the invention of Burgess to include a display unit, which has a touch pad function, as taught in the analogous art of Jansen to achieve the predictable result of providing a reliable and durable user interface that is easy for user interaction.
Regarding claim 9, Burgess teaches wherein the door driver opens or closes the package box door (as set forth in the rejection in claim 8 hereinabove), but Burgess is silent regarding an authentication by at least one of a mobile phone and a user input.
However, Jansen teaches authentication by a mobile phone and a user input (See e.g., ¶ [0222]).
Thus it would have been obvious to a person of ordinary skill in the art, having the prior art of Burgess and Jansen before him, before the effective filing date of the claimed invention, to modify the invention of Burgess to include authentication by a mobile phone and a user input, as taught in the analogous art of Jansen to achieve the predictable result of ensuring authorized access and preventing unauthorized access to one’s personal secured shipments.


Claim 14 is/are rejected under 35 USC § 103 as being unpatentable over Burgess, and further in view of Underwood, Jr. et al., U.S. Patent 5,816,535 A (hereinafter called Underwood).
Regarding claim 14, Burgess teaches the package box further comprising:
an emergency unit (See e.g., column 19 section F Emergency-Release System, whereby the UAV 100 and the payload-release device 106 and the payload 108 communicate emergency situations between themselves), and Burgess teaches the UAV could include a parachute drop system to drop or lower items to a delivery location (See e.g., column 36 lines 47-50), but Burgess does not teach the package box further comprising an emergency unit configured to discharge a parachute in case of detecting abnormal falling of the package box.
(See e.g., column 2 lines 38-41, “… the invention is a control system for the emergency jettison of a cargo container extraction parachute from a cargo container positioned within an aircraft …”) in case of detecting abnormal falling of the package box.
It would have been obvious to a person of ordinary skill in the art, having the prior art of Burgess and Underwood before him, before the effective filing date of the claimed invention, to modify the invention of Burgess to include the package box further comprising an emergency unit configured to discharge a parachute in case of detecting abnormal falling of the package box, as taught in the prior art of Underwood to achieve the predictable result of providing a system that automatically will release a cargo extraction parachute should the cargo attached thereto become jammed within the cargo compartment, as disclosed in Underwood (See e.g., Underwood column 2 lines 5-23).

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s arguments since the reference(s) on record, Burgess, will continue to be used to meet several of the claimed limitations.
On page 9 of the REMARKS, Applicant argues “Thus, the memory of Burgess … fails to disclose "a package box storage unit configured to store at least one of information relating to the sender, information relating to the receiver, information relating to the package and information relating to the guidance …” as recited in claim 2.”  Examiner respectfully disagrees.
(See e.g., FIG. 1D element 122) configured to store at least one of … information relating to the package … (See e.g., column 18 line 55-column 19 line 3, where an identifying element to facilitate recognition of the payload, and a database that associates the identifying element with the contents of the payload and other information pertaining to the payload, and that scanning the identifying element and retrieving the information from the database that relates to the payload teaches that the database is configured to store at least one of … information relating to the package).  And, as further recited in the rejection in claim 2 hereinabove in the instant Office Action, (NOTE:  In the following remaining limitations in this claim, when referring to the standard box, the standard box is as recited in, e.g., column 19 lines 43-67 hereinabove, where, in severing the tether 102 to release the payload and the payload-release device, due to a failed deployment of the payload, the payload and the payload-release device remain coupled as one device, so whatever is part of the payload-release device is now also part of the payload and vice versa.).  Briefly, because the payload-release device and the payload are coupled together (see e.g., column 16 lines 14-16 and 19-30) when they are in the process of being delivered, as shown in FIGS. 1A and 1B, when the tether is severed both devices remain coupled together, the two remain a single unit and teach a package box.  Consequently, being couple together as one unit, whatever applies to the payload-release device also applies to the payload to which it is connected, and vice versa.  And, the coupled device distinguishes over the claim limitation argued by Applicant.
On page 13 of the REMARKS, Applicant argues “Thus, Burgess fails to disclose "the package box configured to be docked with the drone, delivered and to be separated from the drone together with the package at the user designated location …” as recited in claim 2.  Thus, it is respectfully submitted that claim 2 be allowed in view of the above noted rationales.”  Examiner respectfully disagrees.
(See e.g., FIG. 1A-1B elements 106 and 108), and separated from the drone together with the package at the user designated location (See e.g., column 19 lines 58-62, “Upon determining that an emergency situation has occurred, the control system can responsively use the emergency-release mechanism to release the payload 108 and … the payload-release device 106 (e.g., by severing the tether 102).” [emphasis Examiner’s]).  Applicant admits that Burgess teaches that 108 and106 remain as one unit by reciting column 19 lines 58-62, which teaches, summarily, that upon determining that an emergency situation has occurred, the control system releases the payload 108 and the payload-release device 106 by severing the tether.  Consequently, given that this is an apparatus claim, and it teaches all of the required parts, the package box i.e., 106 and 108 as one unit, when docked with the drone (as shown in at least FIG. 1A), delivered, and separated from the drone (by severing the tether as taught in column 19 lines 58-62), the prior art of Burgess teaches the parts required to be configured to meet the requirements of the claim, and therefore distinguishes over the claim limitation argued by Applicant.
Accordingly, claim 2 is rejected as set forth in the rejection hereinabove in the instant Office Action.  Additionally, claims 3-14, which depend from claim 2 are rejected for the reasons set forth in their respective rejections as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364401 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644